        Case 19-61085-jwc                    Doc 38         Filed 12/09/19 Entered 12/10/19 10:54:13                                                Desc Main
                                                           Document      Page 1 of 14

 Fill in this information to identify your case:
                                                                                                                            U.S. Bankruptcy Cot
                                                                                                                     Ened inAtlanta, Georgia
 Debtor I            Marquita             Lashawn                Butler
                    First Name               Middle Name          Last Name

 Debtor 2
                                                                                                                                  DEC - 9 2019
 (Spouse, if filing) First Name              Middle Name          Last Name
                                                                                                                               m. Regina Thomas, Cie*
 United States Bankruptcy Court for the    Northern               District of     Georgia
                                                                                    (State)

 Case number          19-61085
                                                                                                              Check if this is:
 (If known)
                                                                                                              3   An amended filing
                                                                                                              El A supplement showing postpetition chapter 13
                                                                                                                 income as of the following date:
Official Form 1061                                                                                                MM / DD/ YYYY

Schedule I: Your Income                                                                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:           Describe Employment


1. Fill In your employment
   Information.                                                         Debtor 1                                              Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional
                                           Employment status          Z1 Employed                                             CI    Employed
    employers.                                                        CI Not employed                                         0     Not employed

    Include part-time, seasonal, or
    self-employed work.                                            RN Nurse
                                           Occupation
    Occupation may include student
    or homemaker, if it applies.
                                                                   Eastside Medical Center
                                           Employer's name


                                           Employer's address       1700 Medical Way
                                                                     Number Street                                          Number         Street




                                                                    Snellville                GA        30078
                                                                     City                      State   ZIP Code             City                       State ZIP Code

                                           How long employed there?             2 months



                   Give Details About Monthly income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                          For Debtor 1       For Debtor 2 or
                                                                                                                             non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.                2.         5,497.84


  3. Estimate and list monthly overtime pay.                                                   -3   + $                     +$


  4. Calculate gross income. Add line 2 + line 3.                                              4.      $ 5,497.84                 $ 0.00




Official Form 1061                                              Schedule I: Your Income                                                                      page 1
      Case 19-61085-jwc                      Doc 38          Filed 12/09/19 Entered 12/10/19 10:54:13                                  Desc Main
                                                            Document      Page 2 of 14

                 Marquita      Lashawn           Butler                                                                 19-61085
Debtor 1                                                                                       Case number (if known)
                 l'Irst Name   Middle Name      Last Name



                                                                                              For Debtor 1              For Debtor 2 or
                                                                                                                        non-filing spouse
                                                                                   4   4.     $ 5,497.84                      0.00
   Copy line 4 here

5. List all payroll deductions:

    5a. Tax, Medicare, and Social Security deductions                                  5a.    $ 1,128.21                  $

    5b, Mandatory contributions for retirement plans                                   5b.    $                           $

    5c. Voluntary contributions for retirement plans                                   5c.    $                           $

    5d, Required repayments of retirement fund loans                                   5d.    $                           $

    5e. Insurance                                                                      5e,    $                           $

    5f. Domestic support obligations                                                   5f.    $                           $

    5g. Union dues                                                                     5g.    $                           $

    5h. Other deductions. Specify:                                                     5h. + $                          + $

                                                                                                  1,128.21                    0.00
 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.        6.     $                           $

                                                                                                  4,369.63                $ 0.00
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                7.     $


 8. List all other income regularly received:
    8a. Net income from rental property and from operating a business,
           profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                  $ 5,087.10
           monthly net income,                                                         8a,
     8b, Interest and dividends                                                        8b.    $
     Sc. Family support payments that you, a non-filing spouse, or a dependent
           regularly receive
           Include alimony, spousal support, child support, maintenance, divorce
           settlement, and property settlement.                                        Sc.

     8d, Unemployment compensation                                                     8d.    $
     Be, Social Security                                                               8e.    $

     8f, Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
           Specify:                                                                    8f.    $

     8g, Pension or retirement income                                                  8g,    $

     8h. Other monthly income. Specify:                                                8h. +$                           +$

 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.               9.    $ 5,087.10                  $ 0.00


10. Calculate monthly income. Add line 7 + line 9.                                                9,456.73                         0              9' 456'73
                                                                                              $                            $ 0.0              $
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.          10.

11.State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                            11.   $

 12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.                             9,456.73
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                  12.   $
                                                                                                                                              Combined
                                                                                                                                              monthly income
  13. Do you expect an increase or decrease within the year after you file this form?
           No.
           Yes. Explain:



  Official Form 1061                                            Schedule I: Your Income                                                           page 2
        Case 19-61085-jwc                       Doc 38          Filed 12/09/19 Entered 12/10/19 10:54:13                                       Desc Main
                                                               Document      Page 3 of 14


  Fill in this information to identify your case:

  Debtor 1              Marquita                Lashawn                  Butler
                        First Name               Middle Name              Last Name                       Check if this is:
  Debtor 2                                                                                                al An amended filing
  (Spouse, if filing)   First Name               Middle Name              Last Name

                                                                                                          LI A supplement showing postpetition chapter 13
  United States Bankruptcy Court for the:     Northern                    District of Georgia                expenses as of the following date:
                                                                                      (state)
                         19-61085
  Case number                                                                                                 MM I DD / YYYY
  (If known)


Official Form 106J
Schedule J: Your Expenses                                                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:                Describe Your Household

1. Is this a joint case?

   13 No. Go to line 2.
   CI Yes. Does Debtor 2 live in a separate household?

                 U      No
                 U      Yes, Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2, Do you have dependents?                     U No                                    Dependent's relationship to                 Dependent's       Does dependent live
   Do not list Debtor 1 and                    al Yes. Fill out this information for   Debtor 1 or Debtor 2                        age               with you?
   Debtor 2.                                      each dependent
                                                                                       Son                                     11                    LI No
   Do not state the dependents'
   names.                                                                                                                                            IN Yes
                                                                                       Son                                     7                     0 No
                                                                                                                                                     (Zil Yes

                                                                                                                                                     O No
                                                                                                                                                     O Yes

                                                                                                                                                     CI No
                                                                                                                                                     O Yes

                                                                                                                                                     O No
                                                                                                                                                     D Yes

3. Do your expenses include
                                               21 No
   expenses of people other than
   yourself and your dependents?               CI Yes


Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I; Your Income (Official Form 1061.)                                                 Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and                                        1' 437 00
    any rent for the ground or lot.                                                                                       4.         $

     If not included in line 4:

      45.    Real estate taxes

      4b. Property, homeowner's, or renter's insurance                                                                    4b.        $

      4c. Home maintenance, repair, and upkeep expenses                                                                   4c.        $ 75.00

      4d. Homeowner's association or condominium dues                                                                     4d.        $ 21.00


  Official Form 106J                                              Schedule J: Your Expenses                                                                 page 1
         Case 19-61085-jwc                     Doc 38        Filed 12/09/19 Entered 12/10/19 10:54:13                                   Desc Main
                                                            Document      Page 4 of 14

                   Marquita      Lashawn           Butler                                                                 19-61085
 Debtor 1                                                                                   Case number (if known)
                   First Name    Middle Name        Last Name




                                                                                                                               Your expenses


 5, Additional mortgage payments for your residence, such as home equity loans                                       5.

 6. Utilities:
       6a,   Electricity, heat, natural gas                                                                          6a.      $ 550.00
                                                                                                                              $ 150.00
       6b.   Water, sewer, garbage collection                                                                        6b.
                                                                                                                              $ 350.00
       Sc.   Telephone, cell phone, Internet, satellite, and cable services                                          6c

       6d,   Other, Specify:                                                                                         6d.      $

 7, Food and housekeeping supplies                                                                                   7.       $ 725.00
                                                                                                                              $ 346.00
 8. Childcare and children's education costs                                                                         8.

 9. Clothing, laundry, and dry cleaning                                                                              9.       $ 110.00

10, Personal care products and services                                                                              10       $ 75.00

11. Medical and dental expenses                                                                                               $ 50.00

12. Transportation. Include gas, maintenance, bus or train fare.                                                              $ 415.00
    Do not include car payments,                                                                                     12.
                                                                                                                              $ 25.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                               13.

14. Charitable contributions and religious donations                                                                 14.      $

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

        15a. Life insurance                                                                                          Ma.      $
       15b, Health insurance                                                                                         15b.     $
        15c, Vehicle insurance                                                                                       15c.         280.00
                                                                                                                              $
        15d, Other insurance. Specify:                                                                               15d.     $


16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
        Specify:                                                                                                     16.

17. Installment or lease payments:

        17a. Car payments for Vehicle 1                                                                              175.     $

        17b. Car payments for Vehicle 2                                                                              17b.     $

        17c. Other, Specify:                                                                                         17c.     $

        17d. Other. Specify:                                                                                         17d.     $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                                 18.     $

19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                       19,     $

20, Other real property expenses not included in lines 4 or 5 of this form or on Schedule        Your Income.

        20a. Mortgages on other property                                                                             20a.     $

        2011 Real estate taxes                                                                                       20b.     $

        20c. Property, homeowner's, or renter's insurance                                                            20c.

        20d. Maintenance, repair, and upkeep expenses                                                                20d.     $

        20e. Homeowner's association or condominium dues                                                             20e.



      Official Form 106J                                        Schedule J: Your Expenses                                                      page 2
         Case 19-61085-jwc                   Doc 38            Filed 12/09/19 Entered 12/10/19 10:54:13                               Desc Main
                                                              Document      Page 5 of 14


Debtor 1         Marquita      Lashawn            Butler                                      Case number (if known) 19-61085
                 First Name    Middle Name        Last Name




21.    Other, Specify: Business expenses                                                                           21.   4.$ 3,985.00



22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                              22a.     $ 8,594.00

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                      22b.

       22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c.     $ 8,594.00




23. Calculate your monthly net income.
                                                                                                                             9 456 73
      23a.   Copy line 12 (your combined monthly income) from Schedule!.                                         23a.       $ '

      23b,   Copy your monthly expenses from line 22c above.                                                     23b.      $ 8,594.00

      23c.   Subtract your monthly expenses from your monthly income.                                                           862' 73
                                                                                                                  23c.      $
             The result is your monthly net income.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

         No.

      U Yes,       Explain here:




      Official Form 106J                                        Schedule J: Your Expenses                                                    page 3
       Case 19-61085-jwc                   Doc 38          Filed 12/09/19 Entered 12/10/19 10:54:13                                Desc Main
                                                          Document      Page 6 of 14


  Fill in this information to identify your case:

  Debtor I          Marquita        Lashawn                       Butler
                     First Name             Middle Name                  Lad Name

  Debtor 2
  (Spouse, If filing) First Name            Middle Name                  Last Name


  United States Bankruptcy Court for the: Northern District of Georgia

  Case number         19-61085                                                                                                       El Check if this is an
                     (If known)                                                                                                           amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


10:111          Summarize Your Assets


                                                                                                                                  Your assets
                                                                                                                                  Value of what you own
 1. Schedule NB: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule NB
                                                                                                                                              46,142.00


    lb. Copy line 62, Total personal property, from Schedule NB                                                                                 3,268.00

    1c. Copy line 63, Total of all property on Schedule NB                                                                                    49,410.00



Fri             Summarize Your Liabilities



                                                                                                                                   Your liabilities
                                                                                                                                   Amount you owe
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D
                                                                                                                                             183,153.82

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                      $         3,484.04
     3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

     3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                  + $         52,667.76


                                                                                                         Your total liabilities              239,305.62



ing             Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                9,456.73
    Copy your combined monthly income from line 12 of Schedule

 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J                                                                                      8,594.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                      page 1 of 2
         Case 19-61085-jwc                  Doc 38             Filed 12/09/19 Entered 12/10/19 10:54:13                              Desc Main
                                                              Document      Page 7 of 14

   Debtor 1    Marquita           Lashawn                       Butler                          Case number (if known)   19-61085
                First Name    Middle Name         Lest Name




   Part 4:     Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

      U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
      El Yes


   7. What kind of debt do you have?

      LEI Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
          family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                     5,087.10




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                         Total claim


        From Part 4 on Schedule E/F, copy the following:


      9a.Domestic support obligations (Copy line 6a.)


      9b.Taxes and certain other debts you owe the government. (Copy line 6b.)                                            3,484.04

      9c.Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


      9d.Student loans. (Copy line 6f.)                                                                                  24,271.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims. (Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$


      9g.Total. Add lines 9a through 9f.                                                                                 27,755.04




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                           page 2 of 2
             Case 19-61085-jwc                  Doc 38     Filed 12/09/19 Entered 12/10/19 10:54:13                                            Desc Main
                                                          Document      Page 8 of 14
                                                                                                                                             L.1..Li\ :LI
                                                                                                                                       i3ANK:RUPTC.Y C
Fill in this information to identify your case:                                                                                     .NORTHE.RN DISTRICT
                                                                                                                                          OF GEORnIA
                    Marquita                Lashawn             Butler
Debtor
                   First Name               Middle Name          Lest Name
                                                                                                                               7019DEC -9 PM 3:33
Debtor 2
(Spouse, if filing) First Name              Middle Name          Last Name
                                                                                                                                    M. REGINA THOMAS
United States Bankruptcy Court for the:     Northern             District of      Georgia                                                 CLERK
                                                                               (State)
Case number             19-61085                                                                                               BY
(If known)                                                                                                                                                 --
                                                                                                                                                 LV Check if this is an
                                                                                                                                                    amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                            12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        a No
        U Yes. Name of person                                                                 Attach Bankruptcy Petition Preparers Notice, Declaration,   and

                                                                                              Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




           1   \A-CA-c-bki-tee--_lcuakeu.,
          Signature of Debtor I                                      Signature of Debtor 2


                  12/03/2019
          Date                                                       Date
                 MM /    DD      /   YYYY                                    MM/ DD /       YYYY




   Official Form 106Dec                                   Declaration About an Individual Debtor's Schedules
        Case 19-61085-jwc                    Doc 38         Filed 12/09/19 Entered 12/10/19 10:54:13                                   Desc Main
                                                           Document      Page 9 of 14

  Fill in this information to identify your case:                                                                  Check as directed in lines 17 and 21:
                                                                                                                   According to the calculations required by
  Debtor 1           Marquita                 Lashawn                Butler                                        this Statement:
                    First Name               Middle Name            Last Name

  Debtor 2                                                                                                         a 1. Disposable income is not determined
  (Spouse, if fling) Fast Name               Middle Name            Last Name                                            under 11 U.S.C. § 1325(b)(3).

  United States Bankruptcy Court for the:   Northern                District of     Georgia                        U 2, Disposable income is determined
                                                                                  (State)                                under 11 U,S,C. § 1325(b)(3),
  Case number            19-61085
  (If known)                                                                                                        at 3. The commitment period is 3 years.
                                                                                                                   U 4. The commitment period is 5 years.


                                                                                                                   3 Check if this is an amended filing


Official Form 1220-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form, Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).


Part 1:         Calculate Your Average Monthly Income

1. What is your marital and filing status? Check one only.
   DI   Not married. Fill out Column A, lines 2-11.
   a Married. Fill out both Columns A and B, lines 2-11.
   Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
   bankruptcy case. 11 U.S.C. § 101(10A), For example, if you are filing on September 15, the 6-month period would be March 1 through
   August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6, Fill in
   the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
   from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                        Column A            Column B
                                                                                                        Debtor              Debtor 2 or
                                                                                                                            non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
   payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse.

4. All amounts from any source which are regularly paid for household expenses of
   you or your dependents, including child support. Include regular contributions from
   an unmarried partner, members of your household, your dependents, parents, and
   roommates. Do not include payments from a spouse. Do not include payments you
   listed on line 3.

5. Net income from operating a business, profession, or         Debtor 1             Debtor 2
   farm
                                                                    $    5087.10$
   Gross receipts (before all deductions)
   Ordinary and necessary operating expenses                    —   $              —
                                                                                                Copy
   Net monthly income from a business, profession, or farm                                      here)   $ 5087.10


6. Net income from rental and other real property               Debtor 1             Debtor 2

   Gross receipts (before all deductions)

   Ordinary and necessary operating expenses                    — $                 — $
                                                                                                Copy
   Net monthly income from rental or other real property                                        here4   $



 Official Form 122C-1               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               page 1
        Case 19-61085-jwc                     Doc 38            Filed 12/09/19 Entered 12/10/19 10:54:13                           Desc Main
                                                               Document      Page 10 of 14

 Debtor 1         Marquita       Lashawn           Butler                                    Case number pr kmwo     19-61085
                  First Name    Middle Name        Last Name




                                                                                            Column A                Column B
                                                                                            Debtor 1                Debtor 2 or
                                                                                                                    non-thing spouse

7. Interest, dividends, and royalties

8. Unemployment compensation
   Do not enter the amount if you contend that the amount received was a benefit under
   the Social Security Act. Instead, list it here:

      For you
      For your spouse

9. Pension or retirement income. Do not include any amount received that was a
   benefit under the Social Security Act.

10.Income from all other sources not listed above. Specify the source and amount
    Do not include any benefits received under the Social Security Act or payments
    received as a victim of a war crime, a crime against humanity, or international or
    domestic terrorism. If necessary, list other sources on a separate page and put the
    total below.


                                                                                             $

     Total amounts from separate pages, if any.                                              $                        $


11. Calculate your total average monthly income. Add lines 2 through 10 for each
    column. Then add the total for Column A to the total for Column B.                       $    5087.10                                   $ 5087.10
                                                                                                                                             Total average
                                                                                                                                             monthly Income




                Determine How to Measure Your Deductions from Income

12.Copy your total average monthly income from line 11.                                                                                $     5087.10

13. Calculate the marital adjustment. Check one:

   CI You are not married. Fill in 0 below.
   U You are married and your spouse is filing with you. Fill in 0 below,
   U You are married and your spouse is not filing with you.
        Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
        you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
        you or your dependents.
        Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
        list additional adjustments on a separate page.

        If this adjustment does not apply, enter 0 below.




        Total                                                                                                      Copy here



14. Your current monthly income. Subtract the total in line 13 from line 12.                                                               $ 5087.10

15.Calculate your current monthly income for the year. Follow these steps:

    15a. Copy line 14 here                                                                                                             $     5087.10

            Multiply line 15a by 12 (the number of months in a year).                                                                  X     12
                                                                                                                                             61,045.20
    15b.The result is your current monthly income for the year for this part of the form.
-------------------------
 Official Form 122C-1               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                         page 2
         Case 19-61085-jwc                     Doc 38           Filed 12/09/19 Entered 12/10/19 10:54:13                                 Desc Main
                                                               Document      Page 11 of 14
 Debtor 1         Marquita       Lashawn           Butler                                          Case number (if known)   19-61085
                 Firel Name     Middle Name        Leal Name




16. Calculate the median family income that applies to you. Follow these steps:
   16a. Fill in the state in which you live.                         GA

   16b. Fill in the number of people in your household.              4


    16c, Fill in the median family income for your state and size of household.                                                                   $   72,594.00
         To find a list of applicable median income amounts, go online using the link specified in the separate
         instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a,
       111




L
               Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
               11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

    17b,
      U        Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
               11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
               On line 39 of that form, copy your current monthly income from line 14 above.


                 Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)


18.Copy your total average monthly income from line 11.                                                                                               5087.10
                                                                                                                                                  $
19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
    calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
    the amount from line 13.
    19a. If the marital adjustment does not apply, fill in 0 on line 19a.
                                                                                                                                           -$
   19b. Subtract line 19a from line 18.                                                                                                           $ 5087.10
                                                                                                                                          L
20, Calculate your current monthly income for the year. Follow these steps:

   20a. Copy line 19b                                                                                                                                 5087.10

            Multiply by 12 (the number of months in a year).                                                                               X          12
   20b. The result is your current monthly income for the year for this part of the form.                                                         $    61045.20

    20c.Copy the median family income for your state and size of household from line 16c
                                                                                                                                         L    i        72,594.00_

21. How do the lines compare?

    C3/ Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
         The commitment period is 3 years. Go to Part 4.
    CI   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
         check box 4, The commitment period is 5 years. Go to Part 4.


               Skin Below


                By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.



                   Signature ofDebtor 1                                                     Signature of Debtor 2


                   Date 12/03/2019                                                          Date
                          MM / DD / YYYY                                                           MM / DD      / YYYY


                If you checked 17a, do NOT fill out or file Form 122C-2.
                If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.



 Official Form 122C-1               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                 page 3
   Case 19-61085-jwc         Doc 38    Filed 12/09/19 Entered 12/10/19 10:54:13             Desc Main
                                      Document      Page 12 of 14


                               UNITED STATES BANKRUPTCY COURT

                                 NORTHERN DISTRICT OF GEORGIA

                                           ATLANTA DIVISION

IN RE:   Marquita LaShawn Butler                      Case No: 19-61085

                                                      Chapter    13



               Debtor(s)

                                           CERTIFICATE OF SERVICE



  I, the undersigned, hereby certify under penalty of perjury that I am, and at all times hereinafter
mentioned, was more than 18 year of age, and that on the 3rd day of December , 2019, I served a copy of

Amended Bankruptcy Schedules

which was filed in this bankruptcy matter on the 5th       day of December , 20l




Mode of service (check one):              ®       MAILED              0    HAND DELIVERED

Name and Address of each party served (If necessary, you may attach a list.):




I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Dated: 12/03/2019                                     Signature:ILka-&-t

                                                      Printed Name: Marquita LaShawn Butler

                                                      Address: 5020 Duval Point Way
                                                               Snellville, GA 30039




                                                      Phone: 954-479-4637

(Generic Certificate of Service — Revised 4/13)
Case 19-61085-jwc          Doc 38    Filed 12/09/19 Entered 12/10/19 10:54:13   Desc Main
                                    Document      Page 13 of 14




   AES/BELA - US Bank
   2500 Broadwayo, P. 0. Box 203101
   Helena, MT 59620

   Alltran Financial, LP
   P. 0. Box 722929
   Houston, TX 77272

   Bank of America
   P. 0. Box 982238
   El Paso, TX 79998

   Bank of America
   P. 0. Box 982238
   El Paso, TX 79998

   Capital One Auto Finance
   P. O. Box 259407
   Plano, TX 75025

   Capital One Bank USA
   P. 0. Box 30281
   Salt Lake City, UT 84130

   Credit One Bank
   P. 0. Box 98872
   Las Vegas, NV 89193

   Georgia Department of Revenue
   P. 0. Box 105499
   Attn: Compliance Division
   Atlanta, GA 30348

   Gwinnett Endocrinology
   1800 Tree Lane, Suite 190
   Snellville, GA 30078

   JPMCB
   P. 0. Box 15369
   Wilmington, DE 19850

   Midland Credit Management, Inc.
   350 Camino De La Reina, Suite 100
   San Diego, CA 92108
Case 19-61085-jwc        Doc 38      Filed 12/09/19 Entered 12/10/19 10:54:13   Desc Main
                                    Document      Page 14 of 14




   Nancy J Whaley
   303 Peachtree Center Avenue
   Suite 120
   Atlanta, GA 30303

   Navient
   123 Justison Street, 3rd Floor
   Wilmington, DE 19801

   Pembrook Farms Homeowners Association, Inc.
   817 W. Peachtree Street
   Suite M-105
   Atlanta, GA 30308

   Primerica Life Insurance Company
   1 Primerica Parkway
   Duluth, GA 30099

   Private National Mortgage
   P. 0. Box 514387
   Los Angeles, CA 90051

   Roosen Varchetti & Olivier - GA PLLC
   P. 0. Box 1186
   Smyrna, GA 30081

   Synchrony Networks
   P. 0. Box 965036
   Orlando, FL 32896
